UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7003



MUHAMMAD EURY,

                                              Plaintiff - Appellant,

          versus


RONALD ANGELONE; GENE JOHNSON; DUNCAN MILLS;
GARY BASS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-01-257-1-2)


Submitted:   September 20, 2001       Decided:   September 27, 2001


Before LUTTIG, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Muhammad Abd Saleem Eury, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Muhammad Abd Saleem Eury, a state of Virginia inmate, appeals

the district court’s order denying relief on his 42 U.S.C.A. § 1983

(West Supp. 2001) complaint under 28 U.S.C.A. § 1915A (West Supp.

2001).    We have reviewed the record and the district court’s

opinion and agree that Eury’s complaint fails to state a claim.

Accordingly, we dismiss the appeal on the reasoning of the district

court.   See Eury v. Angelone, No. CA-01-257-1-2 (E.D. Va. June 11,

2001).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2